Citation Nr: 1506142	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  07-33 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim for service connection for right shoulder disorder and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel





INTRODUCTION

The Veteran had active duty service from November 1972 to August 1976.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the RO.  

In April 2011 and November 2013, the Board remanded the claims for further development.  The case has now returned to the Board for further adjudication.  

In this regard, while the previous October 2006 rating decision, October 2008 statement of the case and January 2009 supplemental statement of the case did not characterize the Veteran's right shoulder disorder as a petition to reopen, a November 1976 rating decision specifically denied service connection for a right shoulder condition.  As the Veteran's current claim for service connection for the right shoulder involves the same factual basis as the claim adjudicated in the November 1976 rating decision, such is more appropriately viewed as a petition to reopen the a previously denied claim and has been characterized as such on the first page of this decision.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104 (b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

The issue of service connection for migraines was granted by the RO in a January 2014 rating decision.  As such, this issue has been resolved and is not before the Board.  See 38 C.F.R. § 20.200 (2014); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  As a final preliminary matter, the Board notes that, the Veteran also has electronic Virtual VA paperless claims files.  A review of the documents in Virtual VA revealed a September 2013 informal hearing presentation by the Veteran's representative, and VA treatment records dated through January 2014 from the West Haven VA Medical Center (VAMC).  These records have been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative in the paper claims file or irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  In a final decision decided in November 1976, the RO denied the Veteran's claim of entitlement to service connection for a right shoulder condition.

2.  Evidence added to the record since the last final denial in November 1976 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right shoulder condition.

3.  The evidence of record is at least in relative equipoise as to whether the Veteran's right shoulder disorder, diagnosed as degenerative arthritis, was caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The November 1976 decision that denied the Veteran's claim of entitlement to service connection for a right shoulder condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

2.  New and material evidence has been received to reopen the claim of service connection for a right shoulder condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014). 

3.  The criteria for establishment service connection on a secondary basis for a right shoulder disorder, diagnosed as degenerative arthritis, are met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102,  3.303, 3.310 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

New and Material

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in a Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Veteran previously claimed entitlement to service connection for a right shoulder condition in September 1976.  In a November 1976 rating decision, the RO considered the Veteran's service treatment records and an October 1976 VA examination.  The RO noted that the Veteran's service treatment records contained an August 1974 treatment record which revealed that the Veteran fell from a truck and suffered abrasions to his left shoulder and right forearm.  It was further observed that in an October 1976 VA examination, the examiner found no objective findings of a shoulder condition.  Ultimately, the RO concluded that the Veteran's right shoulder condition was not incurred in or aggravated by service.

The Veteran did not appeal this decision.  As such, the November 1976 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a right shoulder condition was received prior to the expiration of the appeal period stemming from the November 1976 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

No further communication regarding the claim of entitlement to service connection for a right shoulder condition was received until February 2008 when VA received the Veteran's petition to reopen such claim.   Evidence received since the November 1976 decision consists of VA treatment records, October 2011 VA shoulder examination, November 2013 VA spine examination, December 2014 VA addendum opinion, and the November 2007 decision review officer (DRO) hearing testimony offered by the Veteran.  Moreover, the Veteran described his symptoms through the present time in several statements.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).
   
Presuming the credibility of the Veteran's statements pursuant to Justus and, in light of the VA treatment records and hearing testimony, the Board finds that the evidence received since the November 1976 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  In this regard, the Veteran's claim for a right shoulder condition was previously denied as a relationship between such disability and service was not shown.  The October 2011 VA shoulder examination report confirms that the Veteran had been diagnosed with degenerative arthritis of the right shoulder.  The Veteran also testified regarding sustaining injuries to his lower back when he fell off the truck in the service, which developed into upper neck and shoulder pain during his November 2007 DRO hearing.  Such testimony suggests that the Veteran's right shoulder disorder may have been secondary to the injuries sustained during service and offers a more complete view of his claim.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for right shoulder disorder is reopened.

Service Connection

In light of reopening the claim for service connection for a right shoulder disability, the Board now turns to whether service connection is warranted.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Certain chronic diseases, including arthritis, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

At the outset, the record evidence establishes that the Veteran has a current diagnosis of degenerative arthritis of the right shoulder.  In April 2011, the Board remanded the Veteran's claim pertaining to the right shoulder for a VA examination.  The Veteran was afforded a VA examination in October 2011.  The VA examiner opined that the Veteran's shoulder disorder was less likely related to the in-service injury and more likely related to his post-service occupational duties as a mail carrier where he had to perform heavy lifting and emptying 100 sacks of mail a day for at least two years. 

Service treatment records contained an August 1974 treatment record which revealed that the Veteran fell from a truck and suffered abrasions to the anterior aspect of the knees, left shoulder and right forearm.  Upon his separation in August 1976, a physical examination revealed normal spine and upper extremities.  

Post-service treatment records include private treatment records from S.T., the Veteran's chiropractor from October 2000 to November 2008.  The Veteran's chiropractor submitted two opinions in support of the Veteran's claim.  In February 2008, the Veteran's chiropractor referenced that the Veteran's fall in 1974 which resulted in his current musculoskeletal conditions.  The chiropractor opined that the fall knocked the Veteran's spine out of place and caused a T-12 compression fracture which accelerated the joint degeneration and cause irritation of the nerves in the neck, right shoulder, mid back and lower back pain.  The examiner concluded that the fall off the truck "shocked" the entire spine.  In November 2008, the chiropractor provided a second opinion which referenced the Veteran's X-ray findings in January 1974 revealing a normal spine without any remarkable findings.  The chiropractor stated that it was his opinion that the accident caused a compound T-12 fracture which went unnoticed until years later.  The chiropractor also found that the injury set off a chain reaction of deterioration to the lower back, neck, and right shoulder causing subluxation and nerve irritation of the entire spine.  The examiner also noted chronicity of symptoms and treatment.  

The Veteran was afforded a VA examination in October 2011.  The VA examiner diagnosed the Veteran with degenerative arthritis of the shoulders.  The Veteran reported that he does not recall having trauma to his neck or shoulders from the in-service fall, but that he developed low back pain within two months of the incident.  The Veteran also reported working as a post-office clerk after service and his duties included emptying mail sacks varying from 20 to 70 pounds every day and up to 100 sacks a day.  The Veteran realized that his aggravated his neck and shoulder disability.  The Veteran reported experiencing neck pain at the same time as his shoulder pain, with the right shoulder being worse.  The VA examiner opined that the right shoulder condition was less likely than not related to his in-service injury of this T-12 vertebra or caused by his service-connected low back syndrome with degenerative changes, and more likely related to his post-service employment duties of heavy lifting and emptying 100 sacks of mail a day for at least two years.  The examiner reviewed the claims file but did not discuss whether the right shoulder disorder was aggravated by a service-connected disability.  

In November 2013, the Board remanded the Veteran's right shoulder claim for a VA addendum opinion for the October 2011 examiner to discuss whether the Veteran's right shoulder disorder was aggravated by a service connected disability.  In addition, the Board requested that the RO take the appropriate steps to obtain outstanding treatment records for the shoulder condition, to include treatment records from the Veteran's private chiropractor at Thiele Chiropractor.  

The December 2013 VA addendum opinion reflected that the examiner had reviewed the claims folder to include the electronic Virtual VA claims file.  The examiner found that the Veteran's right shoulder degenerative joint disease (DJD) was less likely than not caused or aggravated by either service-connected upper back/cervical disorder or back disorder.  The examiner found that the service-connected diagnosis are separate entities and there is a "lack of medical evidence" to support that shoulder DJD can be caused or aggravated by DJD in the cervical spine, thoracic, or lumbar spine.  However, the examiner did not any detail with regards to the "lack of medical evidence" found in her opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  In addition, the examiner failed to the address the Veteran's contentions that his right shoulder disability is secondary to his service-connected back disorder.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (a VA examination is inadequate where a VA examiner ignores a veteran's lay statements).  

Based on the evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection on a secondary basis a right shoulder disorder are met.  The February 2008 and November 2008 private opinions found that the Veteran's T-12 compression caused accelerated joint degeneration and nerve irritation, which aggravated the Veteran's right shoulder disorder.  These opinions were based upon a review of the Veteran's records, to include X-ray findings in May 1974, which reveal a normal spine prior to his fall.  Following the fall in service, the private examiner explained that the Veteran's spine injury caused a chain reaction in the deterioration of his right shoulder.  Moreover, the Veteran has consistently reported that his back symptoms began in service and eventually noticed the onset of right shoulder pain.  Again, the Board observes that the Veteran, as a layperson, is competent to report events within the realm of his personal experience.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In sum, the record contains competent and probative opinions indicating that the Veteran's current right shoulder disorder was caused or aggravated by his service-connected upper back - cervical spine disability, and seemingly equally competent and probative opinions indicating that the Veteran's right shoulder disorder was not related to service or caused (or aggravated) by a service-connected disability.  As the medical opinion evidence on the question of nexus between the current right shoulder disorder and the service-connected upper back - cervical spine disability is, essentially, in relative equipoise, the Board finds that the benefit of the doubt rule is applicable.  Accordingly, when resolving the benefit of the doubt in favor of the Veteran, the Board must conclude that the evidence is in at least a state of equipoise and service connection on a secondary basis for a right shoulder disorder, diagnosed as degenerative arthritis, is warranted.  38 U.S.C.A.  § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

New and material evidence having been received, the claim for service connection for a right shoulder is reopened.

Entitlement to service connection on a secondary basis for right shoulder disorder, diagnosed as degenerative arthritis, is granted. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


